As filed with the Securities and Exchange Commission on December 28, 2007 1933 Act File No. 333-28697 1940 Act File No. 811-08243 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 78 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 79 [ X ] (Check appropriate box or boxes.) Direxion Funds 33 Whitehall Street, 10th Floor New York, New York 10004 (Exact name of Registrant as Specified in Charter) (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (646) 572-3390 Daniel D. O’Neill 33 Whitehall Street, 10th Floor New York, New York 10004 (Name and Address of Agent for Service) Copy to: Edward L. Paz U.S. Bancorp Fund Services, LLC 615 East Michigan Milwaukee, WI 53202 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] on December 28, 2007 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. DIREXION FUNDS CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement: Combined Prospectus for the Investor Class of the Total Market Bull 2.5X Fund, the Total Market Bear 2.5X Fund, the S&P 500® Bull 2.5X Fund, the S&P 500® Bear 2.5X Fund, the NASDAQ-100® Bull 2.5X Fund, the NASDAQ-100® Bear 2.5X Fund, the Mid Cap Bull 2.5X Fund, the Mid Cap Bear 2.5X Fund, the Small Cap Bull 2.5X Fund (formerly Small Cap Plus Fund), the Small Cap Bear 2.5X Fund (formerly Small Cap/Short Fund), the Equity Income Bull 2.5X Fund, the Equity Income Bear 2.5X Fund, NASDAQ-100® Bull 1.25X Fund (formerly OTC Plus Fund), S&P 500® Bear 1X Fund (formerly U.S./Short Fund), Dow 30SM Bull 1.25X Fund (formerly Dow 30SM Plus Fund),the Dollar Bull 2.5X Fund, the Dollar Bear 2.5X Fund, the Japan Bull 2X Fund, the Japan Bear 2X Fund, the Emerging Markets Bull 2X Fund (formerly Emerging Markets Plus Fund), the Emerging Markets Bear 2X Fund (formerly Emerging Markets Short Fund), the Developed Markets Bull 2X Fund (formerly Developed Markets Plus Fund), the Developed Markets Bear 2X Fund (formerly Developed Markets Short Fund), the Latin America Bull 2X Fund, the Latin America Bear 2X Fund, BRIC Bull 2X Fund, BRIC Bear 2X Fund, Brazil Bull 2X Fund, Brazil Bear 2X Fund, China Bull 2X Fund, India Bull 2X Fund, Russia Bull 2X Fund, EM Debt Bull Fund, China Bear 2X Fund, India Bear 2X Fund, Russia Bear 2X Fund, EM Debt Bear Fund, the Real Estate Bull 2X Fund, the Real Estate Bear 2X Fund (formerly Short Real Estate Fund), the Commodity Bull 2X Fund (formerly Commodity Bull Fund), the Commodity Bear 2X Fund, the Biotech Bull 2X Fund, the Biotech Bear 2X Fund, the Oil & Gas Bull 2X Fund, the Oil & Gas Bear 2X Fund, the Precious Metals Bull 2X Fund, the Precious Metals Bear 2X Fund, the Healthcare Bull 2X Fund, the Healthcare Bear 2X Fund, the Financial Bull 2X Fund, the Financial Bear 2X Fund, the 10 Year Note Bull 2.5X Fund, the 10 Year Note Bear 2.5X Fund, the Dynamic HY Bond Fund, the HY Bear Fund and the U.S. Government Money Market Fund; and the Service Class of the Total Market Bull 2.5X Fund, the Total Market Bear 2.5X Fund, the S&P 500® Bull 2.5X Fund, the S&P 500® Bear 2.5X Fund, the NASDAQ-100® Bull 2.5X Fund, the NASDAQ-100® Bear 2.5X Fund, the Mid Cap Bull 2.5X Fund, the Mid Cap Bear 2.5X Fund, the Small Cap Bull 2.5X Fund (formerly Small Cap Plus Fund), the Small Cap Bear 2.5X Fund (formerly Small Cap/Short Fund), the Equity Income Bull 2.5X Fund, the Equity Income Bear 2.5X Fund,the Dollar Bull 2.5X Fund, the Dollar Bear 2.5X Fund, the Japan Bull 2X Fund, the Japan Bear 2X Fund, the Emerging Markets Bull 2X Fund (formerly Emerging Markets Plus Fund), the Emerging Markets Bear 2X Fund (formerly Emerging Markets Short Fund), the Developed Markets Bull 2X Fund (formerly Developed Markets Plus Fund), the Developed Markets Bear 2X Fund (formerly Developed Markets Short Fund), the Latin America Bull 2X Fund, the Latin America Bear 2X Fund, BRIC Bull 2X Fund, BRIC Bear 2X Fund, Brazil Bull 2X Fund, Brazil Bear 2X Fund, China Bull 2X Fund, India Bull 2X Fund, Russia Bull 2X Fund, EM Debt Bull Fund, China Bear 2X Fund, India Bear 2X Fund, Russia Bear 2X Fund, EM Debt Bear Fund, the Real Estate Bull 2X Fund, the Real Estate Bear 2X Fund (formerly Short Real Estate Fund), the Commodity Bull 2X Fund (formerly Commodity Bull Fund), the Commodity Bear 2X Fund, the Biotech Bull 2X Fund, the Biotech Bear 2X Fund, the Oil & Gas Bull 2X Fund, the Oil & Gas Bear 2X Fund, the Precious Metals Bull 2X Fund, the Precious Metals Bear 2X Fund, the Healthcare Bull 2X Fund, the Healthcare Bear 2X Fund, the Financial Bull 2X Fund, the Financial Bear 2X Fund, the 10 Year Note Bull 2.5X Fund, the 10 Year Note Bear 2.5X Fund and the U.S. Government Money Market Fund. Combined Statement of Additional Information for the Investor Class of the Total Market Bull 2.5X Fund, the Total Market Bear 2.5X Fund, the S&P 500® Bull 2.5X Fund,the S&P 500® Bear 2.5X Fund, the NASDAQ-100® Bull 2.5X Fund, the NASDAQ-100® Bear 2.5X Fund, the Mid Cap Bull 2.5X Fund, the Mid Cap Bear 2.5X Fund, the Small Cap Bull 2.5X Fund (formerly Small Cap Plus Fund), the Small Cap Bear 2.5X Fund (formerly Small Cap/Short Fund), the Equity Income Bull 2.5X Fund, the Equity Income Bear 2.5X Fund, NASDAQ-100® Bull 1.25X Fund (formerly OTC Plus Fund), S&P 500® Bear 1X Fund (formerly U.S./Short Fund), Dow 30SM Bull 1.25X Fund (formerly Dow 30SM Plus Fund),the Dollar Bull 2.5X Fund, the Dollar Bear 2.5X Fund, the Japan Bull 2X Fund, the Japan Bear 2X Fund, the Emerging Markets Bull 2X Fund (formerly Emerging Markets Plus Fund), the Emerging Markets Bear 2X Fund (formerly Emerging Markets Short Fund), the Developed Markets Bull 2X Fund (formerly Developed Markets Plus Fund), the Developed Markets Bear 2X Fund (formerly Developed Markets Short Fund), the Latin America Bull 2X Fund, the Latin America Bear 2X Fund, BRIC Bull 2X Fund, BRIC Bear 2X Fund, Brazil Bull 2X Fund, Brazil Bear 2X Fund, China Bull 2X Fund, India Bull 2X Fund, Russia Bull 2X Fund, EM Debt Bull Fund, China Bear 2X Fund, India Bear 2X Fund, Russia Bear 2X Fund, EM Debt Bear Fund, the Real Estate Bull 2X Fund, the Real Estate Bear 2X Fund (formerly Short Real Estate Fund), the Commodity Bull 2X Fund (formerly Commodity Bull Fund), the Commodity Bear 2X Fund, the Biotech Bull 2X Fund, the Biotech Bear 2X Fund, the Oil & Gas Bull 2X Fund, the Oil & Gas Bear 2X Fund, the Precious Metals Bull 2X Fund, the Precious Metals Bear 2X Fund, the Healthcare Bull 2X Fund, the Healthcare Bear 2X Fund, the Financial Bull 2X Fund, the Financial Bear 2X Fund, the 10 Year Note Bull 2.5X Fund, the 10 Year Note Bear 2.5X Fund, the Dynamic HY Bond Fund, the HY Bear Fund and the U.S. Government Money Market Fund; and the Service Class of the Total Market Bull 2.5X Fund, the Total Market Bear 2.5X Fund, the S&P 500® Bull 2.5X Fund,the S&P 500® Bear 2.5X Fund, the NASDAQ-100® Bull 2.5X Fund, the NASDAQ-100® Bear 2.5X Fund, the Mid Cap Bull 2.5X Fund, the Mid Cap Bear 2.5X Fund, the Small Cap Bull 2.5X Fund (formerly Small Cap Plus Fund), the Small Cap Bear 2.5X Fund (formerly Small Cap/Short Fund), the Equity Income Bull 2.5X Fund, the Equity Income Bear 2.5X Fund,the Dollar Bull 2.5X Fund, the Dollar Bear 2.5X Fund, the Japan Bull 2X Fund, the Japan Bear 2X Fund, the Emerging Markets Bull 2X Fund (formerly Emerging Markets Plus Fund), the Emerging Markets Bear 2X Fund (formerly Emerging Markets Short Fund), the Developed Markets Bull 2X Fund (formerly Developed Markets Plus Fund), the Developed Markets Bear 2X Fund (formerly Developed Markets Short Fund), the Latin America Bull 2X Fund, the Latin America Bear 2X Fund, BRIC Bull 2X Fund, BRIC Bear 2X Fund, Brazil Bull 2X Fund, Brazil Bear 2X Fund, China Bull 2X Fund, India Bull 2X Fund, Russia Bull 2X Fund, EM Debt Bull Fund, China Bear 2X Fund, India Bear 2X Fund, Russia Bear 2X Fund, EM Debt Bear Fund, the Real Estate Bull 2X Fund, the Real Estate Bear 2X Fund (formerly Short Real Estate Fund), the Commodity Bull 2X Fund (formerly Commodity Bull Fund), the Commodity Bear 2X Fund, the Biotech Bull 2X Fund, the Biotech Bear 2X Fund, the Oil & Gas Bull 2X Fund, the Oil & Gas Bear 2X Fund, the Precious Metals Bull 2X Fund, the Precious Metals Bear 2X Fund, the Healthcare Bull 2X Fund, the Healthcare Bear 2X Fund, the Financial Bull 2X Fund, the Financial Bear 2X Fund, the 10 Year Note Bull 2.5X Fund, the 10 Year Note Bear 2.5X Fund and the U.S. Government Money Market Fund. Part C of Form N-1A Signature Page PROSPECTUS [DIREXION FUNDS LOGO] 33 Whitehall Street, 10th Floor New York, New York 10004 (800) 851-0511 BULL FUNDS BEAR FUNDS Domestic Equity Index Funds Total Market Bull 2.5X Fund Total Market Bear 2.5X Fund S&P 500® Bull 2.5X Fund S&P 500® Bear 2.5X Fund NASDAQ-100® Bull 2.5X Fund NASDAQ-100® Bear 2.5X Fund Mid Cap Bull 2.5X Fund Mid Cap Bear 2.5X Fund Small Cap Bull 2.5X Fund (formerly Small Cap Plus Fund) Small Cap Bear 2.5X Fund (formerly Small Cap/Short Fund) Equity Income Bull 2.5X Fund Equity Income Bear 2.5X Fund NASDAQ-100® Bull 1.25X Fund (formerly OTC Plus Fund) S&P 500® Bear 1X Fund (formerly U.S./Short Fund) Dow 30SM Bull 1.25X Fund (formerly Dow 30SM Plus Fund) Currency Funds Dollar Bull 2.5X Fund Dollar Bear 2.5X Fund International Funds Japan Bull 2X Fund Japan Bear 2X Fund Emerging Markets Bull 2X Fund (formerly Emerging Markets Plus Fund) Emerging Markets Bear 2X Fund (formerly Emerging Markets Short Fund) Developed Markets Bull 2X Fund (formerly Developed Markets Plus Fund) Developed Markets Bear 2X Fund (formerly Developed Markets Short Fund) Latin America Bull 2X Fund Latin America Bear 2X Fund BRIC Bull 2X Fund BRIC Bear 2X Fund Brazil Bull 2X Fund Brazil Bear 2X Fund China Bull 2X Fund China Bear 2X Fund India Bull 2X Fund India Bear 2X Fund Russia Bull 2X Fund Russia Bear 2X Fund EM Debt Bull Fund EM Debt Bear Fund Specialty Funds Real Estate Bull 2X Fund Real Estate Bear 2X Fund (formerly Short Real Estate Fund) Commodity Bull 2X Fund (formerly Commodity Bull Fund) Commodity Bear 2X Fund Biotech Bull 2X Fund Biotech Bear 2X Fund Oil & Gas Bull 2X Fund Oil & Gas Bear 2X Fund Precious Metals Bull 2X Fund Precious Metals Bear 2X Fund Healthcare Bull 2X Fund Healthcare Bear 2X Fund Financial Bull 2X Fund Financial Bear 2X Fund Fixed Income Funds 10 Year Note Bull 2.5X Fund Dynamic HY Bond Fund 10 Year Note Bear 2.5X Fund HY Bear Fund U.S. Government Money Market Fund A significant portion of each Fund’s assets is expected to come from professional money managers and investors who use the Funds as part of “asset allocation” or “market timing” strategies. Like shares of all mutual funds, these securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Securities and Exchange Commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. In deciding whether to invest in the funds described herein, you should rely on information in this Prospectus or the Statement of Additional Information (the “SAI”). The Direxion Funds (the “Trust”) has not authorized the use of this Prospectus in any state or jurisdiction in which such an offering may not legally be made. December 28, 2007 TABLE OF CONTENTS OVERVIEW 1 INVESTMENT TECHNIQUES AND POLICIES 3 PRINCIPAL RISKS 5 DOMESTIC EQUITY INDEX FUNDS 10 Total Market Bull 2.5X Fund 10 Total Market Bear 2.5X Fund 10 S&P 500® Bear 1X Fund 11 S&P 500® Bull 2.5X Fund 11 S&P 500® Bear 2.5X Fund 11 NASDAQ-100® Bull 1.25X Fund 13 NASDAQ-100® Bull 2.5X Fund 13 NASDAQ-100® Bear 2.5X Fund 13 Dow 30SM Bull 1.25X Fund 15 Mid Cap Bull 2.5X Fund 17 Mid Cap Bear 2.5X Fund 17 Small Cap Bull 2.5X Fund 18 Small Cap Bear 2.5X Fund 18 Equity Income Bull 2.5X Fund 21 Equity Income Bear 2.5X Fund 21 CURRENCY FUNDS 22 Dollar Bull 2.5X Fund 22 Dollar Bear 2.5X Fund 22 INTERNATIONAL FUNDS 23 Japan Bull 2X Fund 23 Japan Bear 2X Fund 23 Emerging Markets Bull 2X Fund 25 Emerging Markets Bear 2X Fund 25 Developed Markets Bull 2X Fund 27 Developed Markets Bear 2X Fund 27 Latin America Bull 2X Fund 28 Latin America Bear 2X Fund 28 BRIC Bull 2X Fund 30 BRIC Bear 2X Fund 30 Brazil Bull 2X Fund 32 Brazil Bear 2X Fund 32 China Bull 2X Fund 34 China Bear 2X Fund 34 India Bull 2X Fund 35 India Bear 2X Fund 35 Russia Bull 2X Fund 37 Russia Bear 2X Fund 37 EM Debt Bull Fund 38 EM Debt Bear Fund 38 SPECIALTY FUNDS 40 Real Estate Bull 2X Fund 40 Real Estate Bear 2X Fund 40 Commodity Bull 2X Fund 42 Commodity Bear 2X Fund 42 Biotech Bull 2X Fund 44 Biotech Bear 2X Fund 44 Oil & Gas Bull 2X Fund 45 Oil & Gas Bear 2X Fund 45 i Precious Metals Bull 2X Fund 46 Precious Metals Bear 2X Fund 46 Healthcare Bull 2X Fund 47 Healthcare Bear 2X Fund 47 Financial Bull 2X Fund 49 Financial Bear 2X Fund 49 FIXED INCOME FUNDS 50 10 Year Note Bull 2.5X Fund 50 10 Year Note Bear 2.5X Fund 50 Dynamic HY Bond Fund 52 HY Bear Fund 52 U.S. GOVERNMENT MONEY MARKET FUND 55 ABOUT YOUR INVESTMENT 57 Share Price of the Funds 57 Rule 12b-1 Fees 57 Investor Class Shares and Service Class Shares 58 Shareholder Services Guide 58 ACCOUNT AND TRANSACTION POLICIES 60 MANAGEMENT OF THE FUNDS 62 PORTFOLIO HOLDINGS 63 DISTRIBUTIONS AND TAXES 64 FINANCIAL HIGHLIGHTS 66 PRIVACY NOTICE (Not a part of the Prospectus) PN-1 MORE INFORMATION ON THE FUNDS Back Cover ii OVERVIEW This prospectus relates to shares of the funds noted below (which are sometimes referred to in this Prospectus as a “Fund” and, collectively, as the “Funds”) of the Direxion Funds (formerly, the Potomac Funds). This Prospectus relates to the Investor Class Shares of all Funds and the Service Class Shares of all Funds, except the NASDAQ-100® Bull 1.25X Fund (formerly OTC Plus Fund), Dow 30SM Bull 1.25X Fund (formerly Dow 30SM Plus Fund), S&P 500® Bear 1X Fund (formerly U.S./Short Fund), Dynamic HY Bond Fund and HY Bear Fund which are not currently offered in the Service Class. Except for the EM Debt Bull Fund and the EM Debt Bear Fund, U.S. Government Money Market Fund, the Dynamic HY Bond Fund and the HY Bear Fund, the Funds described in this Prospectus seek to provide daily investment results, before fees and expenses, that correspond to the performance of a particular index or benchmark. Except for the EM Debt Bull Fund, which is discussed separately below, the Funds with the word “Bull” in their name (collectively, the “Bull Funds”) attempt to provide investment results that correlate positively to the return of an index or benchmark, meaning the Bull Funds attempt to move in the same direction as the target index or benchmark. Except for the EM Debt Bear Fund and the HY Bear Fund, which are discussed separately below, the Funds with the word “Bear” in their name (collectively, the “Bear Funds”) attempt to provide investment results that correlate negatively to the return of an index or benchmark, meaning that the Bear Funds attempt to move in the opposite or inverse direction of the target index or benchmark. The correlations sought by the Bull Funds and the Bear Funds are generally a multiple of the returns of the target index or benchmark. For instance, the benchmark for the Total Market Bull 2.5X Fund is 250% of the daily price performance of the MSCI® US Broad Market Index, while the benchmark for the Total Market Bear 2.5X Fund is 250% of the inverse, or opposite, of the daily price performance of the MSCI® US Broad Market Index. If, on a given day, the MSCI® US Broad Market Index gains 1%, the Total Market Bull 2.5X Fund is designed to gain approximately 2.5% (which is equal to 250% of 1%), while the Total Market Bear 2.5X Fund is designed to lose approximately 2.5%. Conversely, if the MSCI® US Broad Market Index loses 1% on a given day, the Total Market Bull 2.5X Fund is designed to lose approximately 2.5%, while the Total Market Bear 2.5X Fund is designed to gain approximately 2.5%. Fund Index or Benchmark Daily Target Total Market Bull 2.5X Fund MSCI® US Broad Market 250% Total Market Bear 2.5X Fund -250% S&P 500® Bull 2.5X Fund S&P 500® 250% S&P 500® Bear 2.5X Fund -250% S&P 500® Bear 1X Fund (formerly U.S./Short Fund) -100% NASDAQ-100® Bull 2.5X Fund NASDAQ-100® 250% NASDAQ-100® Bear 2.5X Fund -250% NASDAQ-100® Bull 1.25X Fund (formerly OTC Plus Fund) 125% Mid Cap Bull 2.5X Fund S&P® MidCap 400 250% Mid Cap Bear 2.5X Fund -250% Small Cap Bull 2.5X Fund Russell 2000® 250% Small Cap Bear 2.5X Fund -250% Dow 30SM Bull 1.25X Fund (formerly Dow 30SM Plus Fund) Dow Jones Industrial Average® 125% Equity Income Bull 2.5X Fund Dow Jones Select DividendSM 250% Equity Income Bear 2.5X Fund -250% Dollar Bull 2.5X Fund U.S. Dollar® 250% Dollar Bear 2.5X Fund -250% Japan Bull 2X Fund Nikkei® 225 200% Japan Bear 2X Fund -200% BRIC Bull 2X Fund S&P® BRIC 40 Index 200% BRIC Bear 2X Fund -200% Brazil Bull 2X Fund MSCI® Brazil Index 200% Brazil Bear 2X Fund -200% 1 Fund Index or Benchmark Daily Target China Bull 2X Fund FTSE/Xinhua China 25 Index 200% China Bear 2X Fund -200% India Bull 2X Fund MSCI® India Index 200% India Bear 2X Fund -200% Russia Bull 2X Fund DAXglobal® Russia Index 200% Russia Bear 2X Fund -200% Emerging Markets Bull 2X Fund MSCI Emerging MarketsSM 200% Emerging Markets Bear 2X Fund -200% Developed Markets Bull 2X Fund MSCI EAFE® 200% Developed Market Bear 2X Fund -200% Latin America Bull 2X Fund S&P® Latin America 40 200% Latin America Bear 2X Fund -200% Real Estate Bull 2X Fund Dow Jones U.S. Real Estate 200% Real Estate Bear 2X Fund -200% Commodity Bull 2X Fund Morgan Stanley® Commodity Related 200% Commodity Bear 2X Fund -200% Biotech Bull 2X Fund Biotech HOLDRs 200% Biotech Bear 2X Fund -200% Oil & Gas Bull 2X Fund Energy Select Sector 200% Oil & Gas Bear 2X Fund -200% Precious Metals Bull 2X Fund Dow Jones Precious Metals 200% Precious Metals Bear 2X Fund -200% Healthcare Bull 2X Fund Health Care Select Sector 200% Healthcare Bear 2X Fund -200% Financial Bull 2X Fund Financial Select Sector 200% Financial Bear 2X Fund -200% 10 Year Note Bull 2.5X Fund 10 Year Treasury Note 250% 10 Year Note Bear 2.5X Fund -250% To achieve these results, the Funds listed above use aggressive investment techniques such as engaging in futures, swaps and options transactions. As a result, these Funds are designed principally for experienced investors who intend to follow an asset allocation strategy. These Funds are suitable for purchase by active investors and frequently are used by investors who engage in market timing activities. There is no assurance that the Funds will achieve their objectives and an investment in a Fund could lose money. No single Fund is a complete investment program. The Trust also offers the EM Debt Bull Fund and the EM Debt Bear Fund, the U.S. Government Money Market Fund, the Dynamic HY Bond Fund and the HY Bear Fund. The EM Debt Bull Fund seeks to maximize total return (income plus capital appreciation) by investing primarily in debt instruments, which includes high yield debt instruments (commonly referred to as “junk bonds”), or derivatives of such instruments, of issuers that economically are tied to countries with emerging securities markets (“EM Debt”). The EM Debt Bear Fund seeks to profit from a decline in the value of EM Debt by creating short positions in such instruments and derivatives of such instruments. The term “bear” is used in the financial markets to describe a market which is declining in value. Generally, “bear” mutual funds attempt to profit from anticipated declines in the value of a security, industry, or market and may use aggressive techniques like selling short in pursuit of their objectives. 2 The U.S. Government Money Market Fund seeks security of principal, current income and liquidity by investing primarily in money market instruments issued or guaranteed, as to principal and interest, by the U.S. government, its agencies or instrumentalities. The Dynamic HY Bond Fund seeks to maximize total return (income plus capital appreciation) by investing primarily in debt instruments, including convertible securities, and derivatives of such instruments, with an emphasis on lower-quality debt instruments. The HY Bear Fund seeks to profit from a decline in the value of lower-quality debt instruments by creating short positions in such instruments and derivatives of such instruments. The term “bear” is used in the financial markets to describe a market which is declining in value. Generally, “bear” mutual funds attempt to profit from anticipated declines in the value of a security, industry, or market and may use aggressive techniques like selling short in pursuit of their objectives. Changes in Investment Objective. Except for the U.S. Government Money Market Fund, the NASDAQ-100® Bull 1.25X Fund and the S&P 500® Bear 1X Fund, each Fund’s investment objective is not a fundamental policy and may be changed by the Funds’ Board of Trustees without shareholder approval. The investment objective of the U.S. Government Money Market Fund, the NASDAQ-100® Bull 1.25X Fund and the S&P 500® Bear 1X Fund is a fundamental policy and can only be changed with shareholder approval. INVESTMENT TECHNIQUES AND POLICIES Rafferty Asset Management, LLC (“Rafferty” or “Adviser”), the investment adviser to the Funds, uses a number of investment techniques in an effort to achieve the stated goal for each Fund (other than the EM Debt Bull Fund and EM Debt Bear Fund). (Please see the “EM Debt Bull Fund, EM Debt Bear Fund” section below for a description of the Adviser’s investment techniques for each Fund). For the Bull Funds, Rafferty attempts to magnify the daily returns of each Bull Fund’s index or benchmark. The Bear Funds are managed to provide returns inverse (or opposite) by a defined percentage to the daily return of each Bear Fund’s index or benchmark. Rafferty creates net “long” positions for the Bull Funds and net “short” positions for the Bear Funds. (Rafferty may create short positions in the Bull Funds and long positions in the Bear Funds even though the net exposure in the Bull Funds will be long and the net exposure in the Bear Funds will be short.) Long positions move in the same direction as their index or benchmark, advancing when the index or benchmark advances and declining when the index or benchmark declines. Short positions move in the opposite direction of the index or benchmark, advancing when the index or benchmark declines and declining when the index or benchmark advances. Rafferty generally does not use fundamental securities analysis to accomplish such correlation. Rather, Rafferty primarily uses statistical and quantitative analysis to determine the investments each Fund makes and the techniques it employs. As a consequence, if a Fund is performing as designed, the return of the index or benchmark will dictate the return for that Fund. Each Bull and Bear Fund invests significantly in exchange-traded funds (“ETFs”), futures contracts on stock indices, swap agreements, options on futures contracts and financial instruments such as options on securities and stock indices options. Rafferty uses these types of investments to produce economically “leveraged” investment results. Leveraging allows Rafferty to generate a greater positive or negative return than what would be generated on the invested capital without leverage, thus changing small market movements into larger changes in the value of the investments of a Fund. Each Bull Fund and Bear Fund has a clearly articulated goal which requires the Fund to seek economic exposure in excess of its net assets. To meet its objectives, each Fund invests in some combination of financial instruments so that it generates economic exposure consistent with the Fund’s investment objective. To generate a return consistent with a leveraged investment objective benchmark, a Fund will generally invest some portion of its net assets in financial instruments - such as futures or swaps - with implicit leverage. Net flows into or out of a Fund and the impact of market movements determine whether the portfolio needs to be re-positioned. If the target index has risen on a given day, a Bull Fund’s net assets should rise, meaning the Fund’s exposure may need to be increased. Conversely, if the target index has fallen on a given day, a Bull Fund’s net assets should fall, meaning the Fund’s exposure may need to be reduced. If the target index has risen on a given day, a Bear Fund’s net assets should fall, meaning the Fund’s exposure may need to be reduced. If the target index has fallen on a given day, a Bear Fund’s net assets should rise, meaning the Fund’s exposure may need to be increased. A Fund’s portfolio may also need to be changed to reflect changes in the composition of an index and corporate actions like stock splits and spin-offs. Rafferty increases the Fund’s exposure when its assets rise and reduces the Fund’s exposure when its assets fall. To determine which instruments to purchase or sell, Rafferty identifies instruments it believes exhibit price anomalies among the relevant group of financial instruments to identify the more advantageous instrument. 3 Each Bull and Bear Fund is designed to provide daily investment returns, before fees and expenses, that are a multiple of the returns of its index or benchmark. While Rafferty attempts to minimize any “tracking error” (the statistical measure of the difference between the investment results of a Fund and the performance of its index or benchmark), certain factors will tend to cause a Fund’s investment results to vary from the stated objective. A Fund may have difficulty in achieving its daily target due to fees and expenses, high portfolio turnover, transaction costs and/or a temporary lack of liquidity in the markets for the securities held by the Fund. Seeking daily leveraged investment results provides potential for greater gains and losses relative to benchmark performance. For instance, the S&P 500® Bull 2.5X Fund seeks to provide, before fees and expenses, 250% of the daily return of the S&P 500® Index. If the S&P 500® gains 2% on a given day, the S&P 500® Bull 2.5X Fund would be expected to gain about 5%. Conversely, if the S&P 500® Index declines 2% on a given day, the S&P 500® Bull Fund would be expected to about lose 5%. The Expected Daily Return of a Bull Fund. A Bull Fund seeks to provide a daily return that is a multiple of the daily return of a target index or benchmark. Doing so requires the use of leveraged investment techniques, which necessarily incur financing charges. For instance, the S&P 500® Bull 2.5X Fund seeks exposure to its benchmark in an amount equal to 250% of its assets, meaning it uses leveraged investment techniques to seek exposure to the S&P 500® in an amount equal to 150% of its net assets. In light of the financing charges and a Bull Fund’s operating expenses, the expected return of a Bull Fund is equal to the gross expected return, which is the daily benchmark return multiplied by the Bull Fund’s daily target, minus (i) financing charges incurred by the portfolio and (ii) daily operating expenses. For instance, if the S&P 500® returns 2% on a given day, the gross expected return of the S&P 500® Bull 2.5X Fund would be 5%, but the net expected return, which factors in the cost of financing the portfolio and the impact of operating expenses, would be lower. The Expected Daily Return of a Bear Fund. A Bear Fund seeks to provide a daily return which is a multiple of the inverse (or opposite) of the daily return of a target index or benchmark. To create the necessary exposure, a Bear Fund engages in short selling - borrowing and selling securities it does not own. The money that a Bear Fund receives from short sales - the short sale proceeds - is an asset of the Bear Fund that can generate income to help offset the Bear Fund’s operating expenses. If the S&P 500® declines 2% on a given day, the gross expected return for the Direxion S&P 500® Bear 2.5X Fund would be 5% and the net expected return, which factors in interest income and the impact of operating expenses, would be slightly higher. The Expected Returns of Daily Leveraged Index Funds for Periods Longer Than a Day.
